Title: I. First Draft, [before 4 March 1801]
From: Jefferson, Thomas
To: 



Friends & fellow-citizens

Called by the voice of our country to undertake the duties of it’s first executive magistrate I avail myself of the presence of that portion of my fellow citizens which is here assembled to express my grateful thanks for the favor with which they have been pleased to look towards me, to declare a sincere consciousness that the task is above my talents, and that I approach it with those anxious & awful presentiments, which the greatness of the charge, & the weakness of my powers, so justly inspire. a rising nation, spread over a wide and fruitful land, traversing all the seas with the rich productions of their industry, entangled in commerce with nations who feel power and forget right, advancing rapidly to destinies beyond the reach of mortal eye, when I contemplate these transcendent objects, and see the honour, the happiness & the hopes of this beloved country committed to the issue & the auspices of this day, I shrink from the contemplation, and humble myself before the magnitude of the undertaking. utterly indeed should I despair, did not the presence of many, whom I here see, remind me, that in the other high authorities provided by our constitution I shall find resources of wisdom, of virtue, and of zeal, on which to rely under all difficulties. to you then gentlemen, who are charged with the sovereign functions of legislation, & to those associated with you, I look with encouragement for that guidance & support which may enable us to steer with safety the vessel in which we are all embarked, among the conflicting elements of a troubled world.
During the contest of opinion and of choice through which we have passed, the animation of discussions & exertions has sometimes worn an aspect which might impose on strangers, unused to think freely, & to speak & to write what they think. but this being now decided by the voice of the nation, enounced according to the rules of the constitution, all will of course arrange themselves under the will of the law, and unite in the common efforts for the public good. the succesful majority too will keep in mind that tho’ their will is to prevail, that will, to be rightful, must be reasonable; that the minority retain their equal rights, which equal law must protect, and to violate would be tyranny. let us then, fellow citizens unite with one heart & one mind; let us restore to social intercourse that harmony & affection, without which liberty, and life itself, are but dreary things: and let us reflect that having banished from our land that religious intolerance, under which mankind so long bled and suffered, we have yet gained  little if we countenance a political intolerance as despotic, as wicked, and capable of as bitter and bloody persecution.during the throes & convulsions of the antient world, during the agonising spasms of infuriated man, seeking through blood & slaughter his long lost liberty, it was not wonderful that the agitation of the billows should reach even this distant and peaceful shore: that this should be more felt & feared by some, & less by others and should divide opinions as to measures of safety.—but let it not be imagined that every difference of opinion or of feeling is a difference of principle. we have called by different names modificns of the same principle. we are all republicans: we are all federalists. I do not believe there is one native citizen in the US. who wishes to dissolve this union. I am confident there are few native citizens who wish to change it’s republican features. I know indeed that some honest men have feared that a republican government cannot be strong: that this government is not strong enough. I believe exactly the contrary. I believe this the strongest govmt on earth. I believe it the only one where every man, at the call of the law, would fly to the standard of the law. his only previous question would be Is this standard erected to support or to suppress the law? and were it possible that the standard of the law should be in one place, & he who is charged with it in another, the American citizen knows where his station should be. the law is his sovereign. we are but the servants of the law. in attempting to be more, we become nothing.Some times it is said that man can not be trusted with the government of himself. can he then be trusted with the government of others? or have we found angels in the form of kings to govern him?Let history—answer this question.
Let us then with courage and confidence pursue our principles of federal republicanism, or republicn. federalism. kindly separated by nature & a wide ocean from the exterminating havoc of one quarter of the globe, too high minded to endure the degradations of the others, possessing a chosen country with room enough for our descendants to the thousandth generation, enjoying the most favorable temperatures of climate, entertaining a due sense of our equal right to the use of our own faculties to the acquisitions of our own industry, to honour & confidence from our fellow citizens resulting not from birth but our own good actions, enlightened by a benign religion, professed indeed and practised in various forms, yet all of them inculcating honesty, truth, temperance, gratitude & the love of man, acknoleging & adoring an over-ruling providence which, by all it’s dispensations, proves that it delights in the happiness of man here, and his greater happiness  hereafter; with all these blessings, what more is necessary to make us a happy & a prosperous people? still one thing more, fellow citizens, a wise & frugal government which shall restrain men from injuring one another, shall leave them otherwise free to regulate their own pursuits of industry or improvement, and shall not take from the mouth of labour the bread it has earned. this is the sum of good government, and this is necessary to close the circle of our felicities.
About to enter, fellow citizens, on the exercise of duties which comprehend every thing dear & valuable to you, it is proper you should understand what I deem the essential principles of our government, and consequently those which are to shape it’s administration. I will compress them within the shortest compass they will bear, stating only the general principle, without it’s limitations.
equal and exact justice to all men of whatever state or persuasion, religious or political.
peace, commerce and honest friendship with all nations, alliance with none.
the support of the state governments in their constitutional rights, as the most competent administration of our domestic concerns, and our surest bulwarks against antirepublican tendencies.
the preservation of the general government as the sheet anchor of our peace at home, and safety abroad.
free & frequent elections by the people in person, & the more frequent within the limits of their convenience, and the more extensive the right of suffrage, the more perfect within the definition of a genuine republic:
absolute acquiescence in the decisions of the majority, the vital principle of republics, from which is no appeal but to force the vital principle and the parent of despotism:
economy in public expence, that labour may enjoy it’s earnings:
a well disciplined militia, our best reliance in peace, & for the first moments of war, till regulars may relieve them:
the honest paiment of debts:
encouragement of agriculture; and of Commerce as it’s handmaid: the diffusion of information, & arraignment of all abuses at the tribunal of public reason:
freedom of religion:freedom of the press:
freedom of person, under the never-ceasing protection of the Hab. corp. And trial by juries impartially selected.
These principles form the bright constellation, which has gone before us & guided our steps thro’ an age of revoln & reformn. the  wisdom of our sages, & blood of our heroes has been devoted to their attainment:
they should be the creed of our political faith:the text of public instruction:
the touchstone by which to try the services of those we trust:
and should we wander from them in moments of error or of alarm, let us hasten to retrace our steps, & to regain the road which alone leads to peace, liberty and safety.
I repair then, fellow citizens, to the post you have assigned me. with experience enough in subordinate offices to have seen the difficulties of this, the greatest of all, I have learnt to expect that it will rarely fall to the lot of imperfect man to retire from this station with the reputation & the favor which bring him into it. Without pretensions to that high confidence you reposed in the great revolutionary characters who have preceded me, whose preeminent services had entitled them to the first place in the affections of their country, and destined for them the fairest pages in the volume of faithful history, I ask so much confidence only as may give firmness and effect to the legal administration of your affairs. I shall often go wrong thro’ defect of judgment. when right, I shall often be thought wrong by those whose positions will not command a view of the whole ground. I ask your indulgence for my own errors, which will never be intentional; & your support against the errors of others, who may condemn what they would not, if seen in all it’s parts. the approbation implied by your suffrage is a great consolation to me for the past, and all I ambition for the future is to retain the good opinion of those who have bestowed it in advance, to conciliate that of others by doing them all the good in my power and to be instrumental to the happiness and freedom of all.
Relying then on the protection of your good will, I advance with obedience to the work, ready to retire from it whenever you become sensible how much better choices it is in your power to make: and may that infinite power which rules the destinies of the universe, lead our councils to what is best, and give them a favorable issue for your peace and prosperity.
